Name: Commission Regulation (EC) No 884/2001 of 24 April 2001 laying down detailed rules of application concerning the documents accompanying the carriage of wine products and the records to be kept in the wine sector
 Type: Regulation
 Subject Matter: agricultural activity;  transport policy;  European construction
 Date Published: nan

 Avis juridique important|32001R0884Commission Regulation (EC) No 884/2001 of 24 April 2001 laying down detailed rules of application concerning the documents accompanying the carriage of wine products and the records to be kept in the wine sector Official Journal L 128 , 10/05/2001 P. 0032 - 0053Commission Regulation (EC) No 884/2001of 24 April 2001laying down detailed rules of application concerning the documents accompanying the carriage of wine products and the records to be kept in the wine sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as amended by Regulation (EC) No 2826/2000(2) and in particular Article 70(3) thereof,Whereas:(1) In view of the establishment of the single market in the Community, which entails the abolition of boundaries between Member States, the authorities responsible for supervising the stocking and marketing of wine products must have the necessary means to carry out effective checks in accordance with uniform rules laid down at Community level.(2) Under Article 70(1) of Regulation (EC) No 1493/1999, wine products may be put into circulation within the Community only if accompanied by an officially checked accompanying document. Under Article 70(2) natural or legal persons who hold wine products are to be obliged to keep goods inwards and outwards registers in respect of those products.(3) Steps towards tax harmonisation within the Community have been taken by Council Directive 92/12/EEC of 25 February 1992 on the general arrangements for products subject to excise duty and on the holding, movement and monitoring of such products(3), as last amended by Directive 2000/47/EC(4) and Commission Regulations (EEC) No 2719/92 of 11 September 1992 on the accompanying administrative document for the movement under duty-suspension arrangements of products subject to excise duty(5), as last amended by Regulation (EEC) No 2225/93(6), and (EEC) No 3649/92 of 17 December 1992 on a simplified accompanying document for the intra-Community movement of products subject to excise duty which have been released for consumption in the Member State of dispatch(7). In order to establish uniform rules applicable within the Community and to simplify administrative formalities for businesses and individuals, the Community rules should be reviewed in the light of experience and of the requirements of the single market. In particular, documents accompanying the carriage of wine products for tax purposes should also be used to guarantee the authenticity of the products concerned.(4) The abovementioned provisions concerning the drawing up of accompanying administrative documents and the simplified accompanying document refer to rules on the certification of the origin and quality of certain types of wine. The rules for such certification should therefore be laid down. Rules must also be laid down for the certification of the origin of certain wines for carriage not subject to tax formalities, in particular for export. In order to simplify administrative formalities for individuals and to remove the burden of routine tasks from the competent authorities, provision should be made for the latter to authorise consignors fulfilling certain conditions to enter the wording certifying the origin of the wine in the accompanying document, without prejudice to completion of the relevant checks.(5) The carriage of wine products not subject to the abovementioned tax formalities should be accompanied by a document to enable the competent authorities to monitor the movement of such products. Any commercial document containing the details necessary for identifying the product and for tracking its movements may be recognised for that purpose.(6) The monitoring of wine products transported in bulk requires particular care since such products are more susceptible to fraudulent practices than are labelled, bottled products fitted with a non-reusable closing device. Additional information and prior validation of the accompanying document should be required in such cases.(7) In order to avoid needlessly complicating administrative formalities, no document should be required for carriage meeting certain criteria.(8) The documents accompanying the carriage of wine products and the relevant entries made in the registers constitute a whole. In order to ensure that by consulting the registers the competent authorities are able effectively to monitor the movement and stocking of wine products, in particular in the course of cooperation between those authorities in the different Member States, the rules concerning the keeping of records should be harmonised at Community level.(9) The substances used in certain oenological practices, especially enrichment, acidification and sweetening, are particularly open to the danger of fraudulent use. Records must therefore be kept concerning those substances to enable the competent authorities to supervise their movement and use.(10) The accompanying document for the carriage of wine products laid down by Community rules is a very useful source of information for the bodies responsible for ensuring compliance with Community and national rules in the wine sector. Member States should be allowed to lay down additional rules for the purpose of applying this Regulation for carriage beginning on their own territory.(11) Article 18(1) of Commission Regulation (EEC) No 2238/93 of 26 July 1993(8) on the documents accompanying the carriage of wine products and the records to be kept in the wine sector, as last amended by Commission Regulation (EC) No 1592/1999 of 20 July 1999(9), introduces the possibility for the Member States to lay down additional or specific provisions for the products in question in circulation on their territory. One of those provisions stipulates that details of the density of grape may be replaced, for a transitional period, by a reference to the density expressed in degrees Oechsle. That transitional period originally expired on 31 August 1996 and was extended until 31 July 2000. This traditional practice is used mainly by small agricultural producers who still need several years to adopt the new rules on density. The date in question should therefore be replaced by 31 July 2002.(12) The Italian version of Commission Regulation (EC) No 2238/93 as published in the Official Journal in 1993 contains an error. The first subparagraph of Article 4(2) of the Italian version of the Regulation refers to Article 9 of Directive 92/12/EEC rather than to Directive 92/12/EEC in its entirety. The Italian authorities applied the Italian version of the Regulation and in order to permit them to take the steps necessary to apply the new, corrected text without creating difficulties for operators, Article 4(2) of this Regulation should enter into force six months later in Italy.(13) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 11. This Regulation lays down detailed rules for the application of Article 70 of Regulation (EC) No 1493/1999 with regard to accompanying documents for the carriage of wine products without prejudice to the application of Directive 92/12/EEC. It lays down:(a) rules for certifying the origin of quality wines produced in specified regions and the provenance of table wines entitled to a geographical indication in the documents accompanying the carriage of these wines, which are also issued under Community rules based on Directive 92/12/EEC;(b) rules for issuing documents accompanying the carriage of the wine products listed in Article 1(2) of Regulation (EC) No 1493/1999:- inside a Member State, where such consignments are not accompanied by a document required under Community rules based on Directive 92/12/EEC,- on exportation to a third country,- in intra-Community trade when:- transport is carried out by a small producer not required to draw up a simplified accompanying document by the Member State where transport begins, or- when the wine product being transported is not subject to excise duty;(c) additional provisions for drawing up:- the accompanying administrative document or the commercial document used in its place,- the simplified accompanying document or the commercial document used in its placeintended to accompany the carriage of the wine products listed in Article 1(2) of Regulation (EC) No 1493/1999.2. This Regulation also lays down rules on the keeping of records of entry and withdrawal by persons holding wine products in the course of their occupation.Article 2DefinitionsFor the purposes of this Regulation:(a) "competent authority" means an authority made responsible by a Member State for the implementation of this Regulation;(b) "producer" means any natural or legal person or group of such persons who has or has had in his possession fresh grapes, grape must or new wine still in fermentation, and who processes them or has them processed on his behalf into wine;(c) "small producer" means a producer who produces on average less than 1000 hectolitres of wine per year. Member States shall consider the average production level over at least three consecutive years. Member States need not consider as small producers producers who buy fresh grapes or grape must to process them into wine;(d) "retailer" means any natural or legal person or group of such persons whose business activity includes the sale directly to the consumer of wine in small quantities, to be defined by each Member State, having regard to the special features of trade and distribution, but not those who use cellars equipped for storing and, if appropriate, facilities for bottling wines in large quantities or who engage in itinerant trading in wine transported in bulk;(e) "accompanying administrative document" means a document meeting the requirements of Regulation (EEC) No 2719/92;(f) "simplified accompanying document" means a document meeting the requirements of Regulation (EEC) No 3649/92;(g) "a trader who does not hold stocks" means a natural or legal person or a group of such persons buying or selling wine products on a professional basis but having no premises for the storage of such products;(h) "recognised closing device" means a closing device for containers of a nominal capacity of five litres or less, as listed in Annex I;(i) "bottling" means putting the products in question up for commercial purposes in containers of a capacity not exceeding 60 litres;(j) "bottler" means a natural or legal person or a group of such persons carrying out bottling or having bottling carried out on their behalf.TITLE IAccompanying documents for the carriage of wine productsArticle 31. All natural or legal persons, groups of persons, including traders who do not hold stocks, who have their domicile or registered place of business within the customs territory of the Community and who transport a wine product or have a wine product transported shall draw up on their own responsibility a document to accompany such transport, hereinafter called "the accompanying document".The accompanying document shall include at least the following information in accordance with the instructions set out in Annex II:(a) name and address of consignor;(b) name and address of consignee;(c) a reference number for the purpose of identifying the accompanying document;(d) the date the document was drawn up and the date of dispatch where this differs from the former;(e) the trade description of the product being carried in accordance with Community and national rules;(f) the quantity of product being transported;The document shall also include, for carriage in containers of a nominal volume of more than 60 litres:(g) in the case of:- wine: the actual alcoholic strength,- non-fermented products: the refractive index or the density,- new wine still in fermentation and grape must in fermentation: the total alcoholic strength;(h) in the case of wines and grape must:- the wine-growing zone in accordance with the demarcation shown in Annex III to Regulation (EC) No 1493/1999 from which the transported product originates, using the following abbreviations: A, B, CI(a), CI(b), CII, CIII(a) and CIII(b),- the operations referred to in Annex II which the products transported have undergone.2. The following shall be recognised as accompanying documents:(a) for products subject to the formalities regarding movement laid down by Directive 92/12/EEC:- in the case of release into circulation with the suspension of excise duty, an administrative or commercial document drawn up in accordance with Regulation (EEC) No 2719/92,- in the case of intra-Community movement and release for consumption in the Member State of dispatch, a simplified accompanying document or a commercial document completed in accordance with Regulation (EEC) No 3649/92;(b) for products not subject to the formalities regarding movement laid down by Directive 92/12/EEC, each document containing as a minimum the information referred to in paragraph 1, as well as any additional information required by the Member States and drawn up in accordance with this Title.3. Member States may require the accompanying document for the transport of products as referred to in paragraph 1 commencing on their territory to be drawn up in accordance with the model set out in Annex III.Where transport begins and ends on their territory, Member States may waive the requirement that accompanying documents be divided into boxes and that the information be numbered as in the model set out in Annex III.4. Where an accompanying document is completed to accompany a consignment of a wine product in containers of a nominal volume of more than 60 litres, the reference number of the document must be assigned by the competent authority whose name and address are indicated thereon. That authority may be a tax inspection body.Reference numbers shall form part of a continuous series. They shall be pre-printed on the documents accompanying the consignment.The original of the accompanying document referred to in the first subparagraph, duly completed, and the copy thereof shall be validated beforehand and subsequently for each transport operation:- by means of the stamp of the competent authority of the Member State in which transport begins, or- by the consignor by means of the prescribed stamp or the mark of a stamping machine approved by the competent authority.Where an administrative document or commercial document complying with Regulation (EEC) No 2719/92 or a simplified accompanying document or commercial document complying with Regulation (EEC) No 3649/92 is used, copies 1 and 2 shall be validated beforehand in accordance with the procedure laid down in the third subparagraph.Article 4Notwithstanding Article 3(1), no document shall be required to accompany:1. in the case of wine products in containers of a nominal volume of more than 60 litres, consignments of:(a) grapes, whether or not pressed, or grape must, transported by the grape producers themselves on their behalf from their own vineyards or another establishment belonging to them, where the total road distance does not exceed 40 km and such transport is:- in the case of individual producers: to their wine-making establishments,- in the case of producers belonging to groups: to the group's wine-making establishment.In exceptional cases, the 40 km maximum distance may be increased to 70 km by the competent authorities;(b) grapes, whether or not pressed, transported by the producers themselves or on their behalf by third parties other than the consignees, from their own vineyards:- where such transport is to the wine-making establishment of the consignee located within the same wine-growing zone, and- where the total road distance does not exceed 40 km. In exceptional cases the competent authorities may extend this maximum distance to 70 km;(c) wine vinegar;(d) any product, where the competent authority has authorised such transport, within the same local administrative unit or to a local administrative unit in the immediate vicinity or, if an individual authorisation has been given, transport within the same regional administrative unit, where the product:- is transported between two establishments of the same undertaking, subject to the application of Article 12(2)(a), or- does not change owner and where the transport is effected for the purpose of wine-making, processing, storage or bottling;(e) grape marc and wine lees:- to a distillery, where the product is accompanied by a delivery note laid down by the competent authorities of the Member State where transport begins, or- where transport is effected for the purpose of withdrawing the product from the wine-making process under Article 27(7) of Regulation (EC) No 1493/1999;2. in the case of products in containers of a nominal volume of 60 litres or less, and subject to Directive 92/12/EEC, consignments of:(a) products in labelled containers fitted with a recognised non-reusable closing device bearing an indication enabling the bottler to be identified and of a nominal volume of five litres or less, where the total quantity does not exceed:- five litres in the case of concentrated grape must, whether or not rectified,- 100 litres for all other products;(b) wine or grape juice intended for diplomatic representations, consulates and similar establishments, within the limits of the allowances granted them;(c) wine or grape juice:- contained in private household removals, and not intended for sale,- on board ships, aircraft or trains to be consumed there;(d) wine and grape must in fermentation transported by private individuals and intended for the personal consumption of the consignee or the consignee's family, other than consignments as referred to in (a), where the quantity transported does not exceed 30 litres;(e) any product intended for scientific or technical experiments, where the total quantity transported does not exceed one hectolitre;(f) commercial samples;(g) samples for an official agency or laboratory.In the case of exemption from the requirement to provide any accompanying document referred to in (a) to (e), the consignors, other than retailers or private individuals disposing from time to time of the product to other private individuals, must be able at any time to prove the accuracy of all the entries laid down for the records provided for in Title II or other records required by the Member State concerned.Article 51. Where the competent authority finds that a natural or legal person, or a group of such persons, who transports a wine product or causes a wine product to be transported has committed a serious infringement of Community rules in the wine sector or national provisions adopted pursuant thereto, or where that authority has a justified reason for suspecting such an infringement, it may require the following procedure to be applied:The consignor shall complete the accompanying document and request validation by the competent authority. Validation, when granted, may be linked to conditions on the future use of the product. It shall comprise the stamp, the signature of the official of the competent authority and the date.The above procedure shall also apply for the transport of products the production conditions or composition of which do not conform to Community or national rules.2. For all carriage within the customs territory of the Community of third country products released into free circulation, the accompanying document shall include:- the number of the VI 1 document, completed in accordance with Commission Regulation (EEC) No 883/2001(10),- the date on which the document was completed,- the name and address of the authority of the third country having completed the document or authorised its completion by a producer.3. All persons or bodies completing accompanying documents for transport of a wine product and persons who have held such products shall keep a copy of such documents.Article 61. The accompanying document shall be considered duly completed when it includes the information laid down in Article 3(1) of this Regulation. Where a document conforming to Regulation (EEC) No 2719/92 or Regulation (EEC) No 3649/92 is used, it shall, in addition, contain all the information laid down in Article 3(1) of this Regulation. In addition, for the transport to a distillery of wine fortified for distillation, the accompanying administrative document or the simplified accompanying document or the commercial documents in place of the two latter documents must satisfy the requirements of Articles 68(2)(a) and 70(2)(e) of Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms(11).2. The accompanying document may be used only for a single transport operation.A single accompanying document may be completed to accompany the transport in a single consignment from one and the same consignor to one and the same consignee of:- two or more batches of the same category of product, or- two or more batches of different categories of product provided they are put up in labelled containers of a nominal volume of 60 litres or less and fitted with a recognised non-reusable closing device bearing an indication enabling the bottler to be identified.3. The documents accompanying the consignment of wine products must indicate the date on which transport commences.In the case referred to in Article 5(1) or where the document accompanying the consignment is completed by the competent authority, the document shall be valid only if transport commences not later than the fifth working day following the date of validation or the date on which it is completed, as appropriate.4. When products are transported in separate compartments of the same transport container or are mixed during carriage, a document must be completed to accompany each portion, whether transported separately or as a mixture. Such documents shall mention, in accordance with the rules laid down by each Member State, the use of the product of mixing.However, consignors or empowered persons may be authorised by Member States to complete a single accompanying document for the whole product of mixing. In such cases the competent authority shall give appropriate instructions as to how proof is to be furnished concerning the category, origin and quantity of the various loads.5. Where it is found that a consignment which must be accompanied by a document is being transported without such a document or under cover of a document containing false, erroneous or incomplete particulars, the competent authority of the Member State where this is discovered or any other agency responsible for ensuring compliance with Community and national rules in the wine sector shall take the measures necessary:- to regularise such transport, either by correcting any material errors or by completing a new document,- where appropriate, to penalise any irregularities in proportion to their seriousness, in particular by applying Article 5(1).The competent authority or other agency referred to in the first subparagraph shall stamp documents corrected or completed under that provision. Regularisation of irregularities may not delay the transport operation in question for longer than is strictly necessary.In the event of serious or repeated irregularities, the competent regional or local authority for the place of unloading shall inform the competent regional or local authority for the place of loading. In the case of transport inside the Community, such information shall be forwarded in accordance with Commission Regulation (EC) No 2729/2000 of 14 December 2000 laying down detailed implementing rules on controls in the wine sector(12).6. Where it is impossible to regularise transport operations within the meaning of the first subparagraph of paragraph 5, the competent authority or the agency that discovered the irregularity shall hold up the transport. It shall inform the consignor that the transport is being held up and of the consequences incurred. These measures may include a ban on marketing the product.7. Where part or all of a product carried under cover of an accompanying document is refused by the consignee, the latter shall write the words "refused by the consignee" on the back of the document, together with the date and the consignee's signature, plus, where appropriate, an indication of the quantity refused, in litres or kilograms.In that case the product may be returned to the consignor under cover of the same accompanying document or may be kept on the premises of the carrier until a new document is completed to accompany the product when it is redispatched.Article 71. Accompanying documents shall be regarded as certifying the designation of origin of quality wines psr or the provenance of table wines entitled to a geographical indication when duly completed:- by consignors who are themselves the producer of the wine transported and who neither acquire nor sell wine products obtained from grapes harvested in wine-growing areas other than those whose names they use to designate wine obtained from their own production,- by consignors not covered by the first indent, provided that the accuracy of the particulars has been certified on the accompanying document by the competent authority on the basis of the information contained in the documents accompanying previous consignments of the products in question,- under Article 5(1), provided the following requirements are met:(a) (i) the accompanying document is completed in accordance with the model laid down for:- the accompanying administrative document given in the Annex to Regulation (EEC) No 2719/92, or- the simplified accompanying document given in the Annex to Regulation (EEC) No 3649/92, or- the accompanying document set out in Annex III to this Regulation; or(ii) where transport does not cross the territory of another Member State, one of the documents referred to in Article 3(2)(b);(b) the following is entered in the appropriate place on the accompanying document:- for quality wines psr: "This document certifies the origin of the quality wines psr set out herein",- for table wines entitled to a geographical indication: "This document certifies the provenance of the table wines set out herein";(c) the entries referred to in (b) are validated by the competent authority by means of its stamp, the date and the signature of the person responsible, as applicable:- on copies 1 and 2 where the model referred to in the first and second indents of (a)(i) is used, or- on the original of the accompanying document and on a copy where the model set out in Annex III or another document as referred to in Article 3(2)(b) is used;(d) the reference number of the accompanying document has been assigned by the competent authority;(e) in the case of consignments from a Member State which is not the producer Member State, the accompanying document under cover of which the product is consigned shall certify the designation of origin or the geographical indication where it indicates:- the reference number,- the date on which it was completed,- the name and address of the authority referred to on the documents under cover of which the product was transported before being redispatched and in which the designation of origin or the geographical indication has been certified.Member States may make the certification of the designation of origin of quality wines psr and the provenance of table wines produced on their territory compulsory.2. The competent authorities of each Member State may permit consignors satisfying the conditions set out in paragraph 3 to fill in themselves, or have pre-printed, the certification of designation of origin or of provenance on the accompanying document, provided such certification:(a) is validated in advance by the stamp of the competent authority, the signature of the person responsible and the date, or(b) is validated by the consignors themselves by means of a special stamp authorised by the competent authority and conforming to the model set out in Annex IV; the stamp may be pre-printed on the forms provided they are printed by a print-shop approved for that purpose.3. The authorisation referred to in paragraph 2 shall be granted only to consignors:- who regularly dispatch quality wines psr and/or table wines entitled to a geographical indication, and- after it is ascertained, following an initial request, that the inward and outward registers are kept in accordance with Title II and thus enable the accuracy of the particulars in the documents to be checked.The competent authorities may refuse to authorise consignors not offering such guarantees as those authorities consider appropriate. They may cancel the authorisation, in particular where consignors no longer meet the requirements laid down in the first subparagraph or no longer offer the guarantees required.4. Consignors to whom the authorisation referred to in paragraph 2 is granted shall be obliged to take all necessary steps to safeguard the special stamp or the forms bearing the stamp of the competent authority or the special stamp.5. In trade with third countries, only accompanying documents completed in accordance with paragraph 1 on export from the Member State of production shall certify:- for quality wines psr, that the designation of origin of the product complies with the relevant Community and national provisions,- for table wines designated under Article 51(2) and (3) of Regulation (EC) No 1493/1999, that the geographical indication of the product complies with the relevant Community and national provisions.However, in the case of exports from a Member State which is not the producer Member State, the accompanying document completed in accordance with paragraph 1 under cover of which the product is exported shall be considered to certify the designation of origin or the geographical indication where it indicates:- the reference number,- the date on which it was completed, and- the name and address of the authority referred to in paragraph 1 indicated on the documents under cover of which the product was transported before being exported and on which the designation of origin or the geographical indication has been certified.6. The accompanying document shall be considered to certify the designation of origin of imported wine where that document is completed in accordance with Article 5(2) using one of the models referred to in point (a) of the first subparagraph of paragraph 1.Article 81. Where the consignee is established within the territory of the Community, the following rules shall apply to use of the accompanying document:(a) where the product transported is exempt from excise duty (point 1.5, general remarks, of the explanatory notes annexed to Regulation (EEC) No 2719/92);(b) where a product transported within the Community is subject to excise duty and has already been released for consumption in the Member State of departure (point 1.5, general remarks, of the explanatory notes annexed to Regulation (EEC) No 3649/92);(c) in cases not covered by (a) or (b):(i) where an accompanying document as required for transport as referred to under (a) and (b) is used:- copy No 1 shall be kept by the consignor,- copy No 2 shall accompany the product from the place of loading to the place of unloading and be handed to the consignee or his representative;(ii) where another accompanying document is used:- the original of the accompanying document shall accompany the product from the place of loading and be handed to the consignee or his representative,- a copy shall be kept by the consignor.2. Where the consignee is established outside the customs territory of the Community, the original and a copy or, where appropriate, copies No 1 and No 2, of the document accompanying the consignment shall be presented in support of the export declaration at the competent customs office of the exporting Member State. The customs office shall ensure that the type, date and number of the document presented are indicated on the export declaration and that the type, date and number of the export declaration are indicated on the original of the accompanying document and on the copy, or, where appropriate, copies No 1 and 2 of the accompanying document.The customs office at the point of exit from the customs territory of the Community shall enter one of the following on the two copies of the latter document and stamp as authentic:"EXPORTÃ ", "UDFÃRSEL", "AUSGEFÃ HRT", "EXPORTED", "ESPORTATO", "UITGEVOERD", "Ã Ã Ã Ã §ÃÃ Ã ", "EXPORTADO", "EXPORTERAD", "VIETY",and shall hand the stamped copies bearing the above wording to the exporter or his representative. The latter shall ensure that one copy accompanies carriage of the exported product.3. The references referred to in the first subparagraph of paragraph 2 shall specify at least the type, date and number of the document and, as regards the export declaration, the name and address of the authority competent as regards exports.4. Wine products which are temporarily exported under the outward processing arrangements provided for in Council Regulation (EEC) No 2913/92(13) and Commission Regulation (EEC) No 2454/93(14) to one of the Member States of the European Free Trade Association (EFTA) to undergo storage, ageing and/or packaging operations shall be accompanied by the information sheet laid down by the recommendation of the Customs Cooperation Council of 3 December 1963. This sheet shall show in the boxes reserved for the description of the product, the description in accordance with Community and national rules and the quantities of wine carried.This information shall be taken from the original of the accompanying document under cover of which the wine was transported to the customs office where the information sheet is issued. The type, date and number of the document referred to above which accompanied the consignment previously shall also be noted on the information sheet.Where the information sheet is duly drawn up by the competent EFTA customs office for a product as referred to in the first subparagraph being brought back into the customs territory of the Community, that document shall be regarded as equivalent to the accompanying document for transport as far as the customs office either of destination in the Community or of release for home use, provided that the document contains, in the box "Description of goods", the information specified in the first subparagraph.The relevant customs office in the Community shall stamp a copy or photocopy of the document delivered by the consignee or his representative and return it to him for the purposes of this Regulation.5. For quality wines psr and table wines entitled to a geographical indication exported to third countries under cover of an accompanying document in accordance with this Regulation, the said document, equivalent to a certificate of origin or provenance of the products, must be presented in support of any other documents, to the satisfaction of the competent authority, when such wines are placed in free circulation in the Community, where the wine in question does not meet the conditions in paragraph 2 or constitute goods returned within the meaning of Regulation (EEC) No 2913/92 and its implementing provisions. Provided that the supporting documents are deemed satisfactory the customs office concerned shall endorse a copy or photocopy of the certificate of designation of origin furnished by the consignee or his representative and return it to him for the purposes of this Regulation.Article 9If during transport, by reason of force majeure or some unforeseen accident, a consignment for which an accompanying document is required must be split up or is wholly or partially lost, the carrier shall request the competent authority where the incident or the case of force majeure took place to make a statement of the facts.Wherever possible, the carrier shall also notify the competent authority nearest to the place where the incident or the case of force majeure took place to enable it to take the necessary steps to regularise the transport operation in question. Such measures may delay the transport operation in question only for the time strictly necessary for it to be regularised.Article 10For the carriage of a quantity of more than 60 litres of one of the unpackaged wine products listed below, the document specified for the consignment and a copy thereof using NCR or carbon paper or any other form of copy authorised by the competent authority shall be required:(a) products of Community origin:- wine suitable for yielding table wine,- wine intended to be processed into quality wine psr,- grape must in fermentation,- concentrated grape must, whether or not rectified,- fresh grape must with fermentation arrested by the addition of alcohol,- grape juice,- concentrated grape juice,- table grapes intended for processing into products other than those referred to in Article 42(5) of Regulation (EC) No 1493/1999;(b) products not originating in the Community:- fresh grapes, excluding table grapes,- grape must,- concentrated grape must,- grape must in fermentation,- concentrated grape must, whether or not rectified,- fresh grape must with fermentation arrested by the addition of alcohol,- grape juice,- concentrated grape juice,- liqueur wine for the preparation of products not falling within CN code 2204.The same shall apply to the following products, irrespective of their origin and the quantity transported, without prejudice to the exceptions referred to in Article 4:- wine lees,- grape marc intended for distillation or another form of industrial processing,- piquette,- wine fortified for distillation,- wine from grapes of varieties not listed as wine grape varieties in the classification drawn up by the Member States under Article 19 of Regulation (EC) No 1493/1999 for the administrative unit in which they were harvested,- products which may not be offered or delivered for direct human consumption.The consignor shall forward the copy referred to in the first subparagraph by the swiftest method, not later than the first working day after that on which the goods leave the place of loading, to the competent authority within whose territory the place of loading is situated. The competent authority shall forward the copy by the swiftest method, not later than the first working day after that on which it is presented, or issued if the competent authority completes it, to the competent authority within whose territory the place of unloading is situated.TITLE IIRecordsArticle 111. Natural or legal persons and groups of persons who hold wine products, for whatever professional or commercial purposes, shall be required to keep inwards and outwards registers for those products, hereinafter called "records".However:(a) records need not be kept by:- retailers,- those selling drinks for consumption only on the premises;(b) records shall not be required for wine vinegar.2. Member States may provide that:(a) traders who do not hold stocks shall be required to keep records in accordance with the rules and procedures they shall specify;(b) natural and legal persons and groups of persons who hold stocks of or offer for sale solely wine products in small containers meeting the presentation requirements referred to in Article 4(2)(a) shall not be required to keep records, provided that the entries, withdrawals and stocks may be checked at any time on the basis of other supporting documents, in particular commercial documents used for financial accounts.3. Persons required to keep records shall record the entry and withdrawal of each batch of products as referred to in paragraph 1 to or from their premises and such of the operations specified in Article 14(1) as are carried out. Those persons must also be able to present, for each annotation in the records of the entry and withdrawal of products, a document which has accompanied the relevant consignment or any other supporting document, in particular a commercial document.Article 121. Records shall consist:- either of fixed leaves numbered consecutively,- or of a suitable modern accounting system, approved by the competent authorities, provided that the particulars which should be entered in the records appear therein.However, Member States may provide that:(a) the records kept by traders not carrying out any of the operations specified in Article 14(1) nor performing any oenological practices may take the form of all the documents accompanying the transport of the wine products;(b) the records kept by producers may take the form of annotations on the reverse side of the harvest, production or stock declarations provided for in Commission Regulation (EC) No 1294/96 of 4 July 1996(15).2. The records shall be kept separately for each undertaking, on the premises where the products are held.However, the competent authorities may grant authorisation, where appropriate by giving instructions:(a) where products are held in various stores belonging to the same undertaking in the same local administrative unit or in such a unit in the immediate vicinity, for the records to be held at the registered place of business of the undertaking;(b) for the records to be kept by a specialist firm,on condition that entries, withdrawals and stocks can be checked at all times at the actual place where the products are held on the basis of other supporting documents.Where retailers selling direct to consumers belong to a single undertaking and are supplied by one or more central warehouses also belonging to that undertaking, such central warehouses shall, without prejudice to Article 11(2)(b), be obliged to keep records; deliveries to the said retailers shall be entered in such records as withdrawals.3. For products entered in the records separate accounts shall be kept for:- each of the categories set out either in Annex I to Regulation (EC) No 1493/1999 or in Article 34 of Regulation (EC) No 883/2001,- each quality wine psr and products for processing into quality wines psr made from grapes harvested in the same specified region,- each table wine designated by the name of a geographical area and products for processing into such table wine made from grapes harvested in the same wine-growing area.Quality wines psr of different origins put up in containers of no more 60 litres labelled in accordance with Community provisions, that are acquired from a third party and held with a view to sale, may be entered in the same account provided that the competent authority or an agency or body empowered by that authority has given its agreement and that entries and withdrawals of each quality wine psr appear therein individually; this shall also apply for table wines designated by a geographical indication.When a quality wine psr is downgraded, this shall be mentioned in the records.4. Member States shall determine the maximum acceptable percentages for losses from evaporation during warehousing, processing operations or changes in product category.Where actual losses exceed:- during transport, the tolerances referred to in Annex II.B.1.2, and- in the cases referred to in the first subparagraph, the maximum percentages fixed by the Member State,the holder of the records shall report this in writing, within a period laid down by the Member States, to the competent authority for the territory in question, which shall take the necessary measures.Member States shall specify how entries are to be made in the records concerning:- the personal consumption of the producer and his family,- any accidental changes in the volume of products.Article 131. For every entry or withdrawal of products the records shall give:- the control number of the product where such a number is required under Community or national provisions,- the date of the operation,- the actual quantity entered or withdrawn,- the product concerned, described in accordance with the relevant Community and national provisions,- a reference to the document which accompany or accompanied the consignment in question.In the cases referred to in Article 7(5), a reference to the document under cover of which the product was previously transported shall be entered in the register of withdrawals.2. Once a year, on a date which may be fixed by the Member States, the records of entry and withdrawal of products must be closed. An inventory of stocks shall be made in the context of the annual balance sheet. Existing stocks must be recorded as an entry in the records at a date following the annual balance sheet. If the annual balance sheet shows differences between the theoretical stocks and the actual stocks, this must be noted in the closed books.Article 141. The records shall mention the following operations:- increasing the alcoholic strength,- acidification,- de-acidification,- sweetening,- blending,- bottling,- distillation,- the production of sparkling wine, aerated sparkling wine, semi-sparkling wine and aerated semi-sparkling wine,- the production of liqueur wine,- the production of concentrated grape must, whether or not rectified,- treatment with oenological carbon,- treatment with potassium ferrocyanide,- fortifying wine for distillation,- other processes involving the addition of alcohol,- processing into a product of any other category, in particular into aromatised wine.- treatment by electrodialysis.Where an undertaking is authorised to keep simplified records as referred to in the second subparagraph of Article 12(1) the competent authority may accept duplicates of the notifications as provided for in Annex V.G.5. to Regulation (EC) No 1439/1999 made under Articles 22 to 29 of Commission Regulation (EC) No 1622/2000 of 24 July 2000 laying down certain detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes(16) as equivalent to entries in the records for the operations of increasing alcoholic strength, acidification and de-acidification.2. For each of the operations specified in paragraph 1, records other than those referred to in paragraph 3 shall mention:- the operation carried out and the date,- the nature and the quantities of the products used,- the quantity of product obtained by means of the operation,- the quantity of product used in increasing the alcoholic strength, acidification and de-acidification, sweetening and fortifying for distillation,- the description of the products before and after the operation, in accordance with the relevant Community or national rules,- the markings on the containers in which the products entered in the records were contained before the operation and are contained after the operation,- in the case of bottling, the number of bottles filled and their content,- in the case of contract bottling, the name and address of the bottler.Where a product changes category without its undergoing one of the operations referred to in the first subparagraph of paragraph 1, in particular in the case of fermentation of grape must, the quantities and the type of product obtained after the change shall be noted in the records.When wine is fortified for distillation, the information specified in Article 68(2)(a) and Article 70(2)(e) of Regulation (EC) No 1623/2000 must also be entered in the records.3. For production of sparkling wine, the records shall show, for each cuvÃ ©e prepared:- the date of preparation,- the date of bottling for quality sparkling wines and quality sparkling wines psr,- the volume of the cuvÃ ©e and the description, volume and actual and potential alcoholic strength of each of its constituents,- each of the practices listed in Article 24 of Regulation (EC) No 1622/2000,- the amount of tirage liqueur used,- the amount of expedition liqueur,- the number of bottles obtained, specifying where appropriate the type of sparkling wine, using a term relating to its residual sugar content provided the term appears on the label.4. For the production of liqueur wine, the records shall show for each batch:- the date of addition of any of the products listed in point 14 of Annex I.B.b to Regulation (EC) No 1493/1999,- the nature and the volume of the product added.Article 151. Holders of records shall be required to keep individual records or accounts of the entry and withdrawal of the following products and materials held by them for whatever purpose, including use on their own premises:- sucrose,- concentrated grape must,- rectified concentrated grape must,- products used for acidification,- products used for de-acidification,- spirits distilled from wine.The keeping of individual records or accounts shall not provide exemption from the notifications referred to in Annex V.G.5 to Regulation (EC) No 1493/1999.2. The individual records or accounts referred to in paragraph 1 shall show separately for each product:(a) in the case of entries:- the name or business name and address of the supplier, referring where appropriate to the document which accompanied transport of the product,- the quantity concerned,- the date of entry;(b) in the case of withdrawals:- the quantity concerned,- the date of use or withdrawal,- where appropriate, the name or business name and address of the consignee.Article 161. The entries in the individual records or accounts:- as referred to in Articles 11, 12 and 13, shall be made, in the case of entries, not later than the working day following reception and, in the case of withdrawals, not later than the third working day following dispatch,- as referred to in Article 14, shall be made not later than the first working day following the operation and, in the case of enrichment, on the day itself,- as referred to in Article 15, shall be made, in the case of entries and withdrawals, not later than the working day following reception or dispatch and, in the case of use, on the day of use.However, Member States may authorise longer time limits not exceeding 30 days, particularly where computerised records are used, provided that a check can still be made on entries, withdrawals and the operations referred to in Article 14 at any time on the basis of other supporting documents and that these documents are considered reliable by the competent authority or an agency or body empowered by that authority.2. Notwithstanding the first subparagraph of paragraph 1 and subject to any provisions adopted by the Member States under Article 17, consignments of the same product may be entered in the withdrawal register as a monthly total where the product is put up solely in containers as referred to in Article 4(2)(a).Article 171. Member States may authorise adaptation of existing records and lay down additional rules or more stringent requirements for the keeping and checking of records. In particular, they may require that separate accounts be kept for specified products or that separate records be kept for certain categories of product or for certain operations referred to in Article 14(1).2. Where Article 5(2) is applied, Member States may lay down that the records by be kept by the competent authority or by an agency or a body empowered by that agency.TITLE IIIGeneral and transitional provisionsArticle 181. Member States may:(a) provide for stock records to be kept of closing devices used for putting up products in containers of a nominal volume of five litres or less as referred to in Article 4(2)(a) be released to the market on their territory, and for indicating special particulars thereon;(b) require additional information on documents accompanying consignments of wine products produced on their territory where such information is necessary for checks;(c) lay down, where required by the application of a computerised stock records system, the place where certain obligatory information is to be entered on documents accompanying consignments of wine products where transport commences on their territory, provided that the layout of the models referred to in point (a) of the first subparagraph of Article 7(1) is not altered;(d) allow, for transport beginning and ending in their territory without passing through the territory of another Member State or of a third country and for a transitional period expiring on 31 July 2002, the details of the density of the grape to be replaced by the density expressed in degrees Oechsle;(e) lay down that documents accompanying transport completed on their territory shall indicate not only the date but also the time on which transport started;(f) lay down, further to Article 4(1), that no document is required where grapes, whether or not pressed, or grape must are transported by producers who belong to a producer group and have produced the grapes or grape must themselves or by a producer group having the product in question in its possession, or where such products are transported on behalf of such producers or producer groups to a collection point or to the wine-making establishments of that group, provided such transport begins and ends within the same wine-growing zone and, where the product in question is intended for processing into quality wine psr, within the specified region concerned, including an immediately adjacent area;(g) lay down:- that the consignor is to complete one or more copies of documents accompanying transport operations starting on their territory,- that the consignee is to complete one or more copies of documents accompanying transport operations which began in another Member State or in a third country and which end in their territory.In such cases, they shall determine the use of such copies;(h) lay down that the derogation referred to in Article 4(1)(b) regarding exemption from the use of the accompanying document for certain consignments of grapes may not be applied to transport beginning and ending on their territory;(i) lay down that, in the case of the transport referred to in Article 10 beginning on their territory and ending on that of another Member State, the consignor must send the name and address of the competent authority of the place of unloading along with the copies made under that Article.2. Without prejudice to Article 21 of Directive 92/12/EEC, Member States may not prohibit or hinder the movement of products put up in containers of a nominal capacity of not more than five litres as referred to in Article 4(2)(a) on grounds relating to the closing devices used, where the closing device or type of packaging used appears on the list in Annex I.However, for products put up in their own territory, Member States may prohibit the use of certain closing devices or types of packaging appearing on the list in Annex I or make the use of such closing devices subject to certain conditions.Article 191. Without prejudice to any more stringent provisions which may have been adopted by Member States for the application of their legislation or national procedures laid down for other purposes, the accompanying documents and copies required under this Regulation must be kept for at least five years from the end of the calendar year during which they were completed.2. The records and the documents concerning the operations entered therein must be kept for at least five years after the accounts to which they refer have been closed. Where one or more accounts in a record relating to insignificant quantities of wine are not yet closed, such accounts may be carried over to another record, provided reference is made to such carry-over in the original record. In such case, the period of five years referred to in the first subparagraph shall begin on the day of the carry-over.Article 201. Each Member State shall notify the Commission of:- the name and address of the authority or authorities responsible for implementing this Regulation,- where appropriate, the name and address of any bodies empowered by a competent authority for the purposes of implementing this Regulation.2. Each Member State shall notify the Commission of:- any subsequent changes concerning the competent authorities and bodies referred to in paragraph 1,- the measures they have taken to implement this Regulation, where those measures are of specific value for the purposes of cooperation between Member States as referred to in Regulation (EC) No 2729/2000.Article 211. Regulation (EEC) No 2238/93 is hereby repealed.2. References to the Regulation repealed by paragraph 1 shall be construed as reference to this Regulation.3. However, the Italian version of Article 4(2) of Regulation (EEC) No 2238/93 shall remain in force in Italy until 30 September 2001.Article 22Article 4(2) of this Regulation shall enter into force in Italy on 1 October 2001.Article 23This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 May 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 76, 23.3.1992, p. 1.(4) OJ L 193, 29.7.2000, p. 73.(5) OJ L 276, 19.9.1992, p. 1.(6) OJ L 198, 7.8.1993, p. 5.(7) OJ L 369, 18.12.1992, p. 17.(8) OJ L 200, 10.8.1993, p. 10.(9) OJ L 188, 21.7.1999, p. 33.(10) See page 1 of this Official Journal.(11) OJ L 194, 31.7.2000, p. 45.(12) OJ L 316, 15.12.2000, p. 16.(13) OJ L 302, 19.10.1992, p. 1.(14) OJ L 253, 11.10.1993, p. 1.(15) OJ L 166, 5.7.1996, p. 14.(16) OJ L 194, 31.7.2000, p. 1.ANNEX IList of closing devices approved in the Community for small containers filled with wine products as referred to in Article 2(h)1. Cylindrical stoppers made of cork or another inert substance, covered or not with a technological structure that can take the form of a cap or disc in particular. This technological structure must be rendered unusable again once opened and may be made of:- aluminium,- metal alloy,- shrink plastic,- PVC with aluminium top.- food-grade wax, whether or not covered with other inert substances.2. Flanged stoppers made of cork or another inert substance fully inserted into the neck of the bottle, filled with a metal or plastic capsule covering both the neck and the stopper and destroyed on opening.3. Mushroom-shaped stoppers made of cork or other inert substance, secured by ties or fastenings which must be broken on opening, the whole being sometimes covered with metal or plastic foil.4. Aluminium or tin screw tops, filled on the inside with a disc in cork or inert material and a safety seal which is torn off or destroyed on opening (pilfer-proof seals).5. Plastic screw-top capsules.6. Tear-off caps made of:- aluminium,- plastic,- a combination of the above.7. Metal crown stoppers fitted on the inside with a disc in cork or inert material.8. Closing devices which form part of packaging which cannot be reused after being opened, such as:- tin cans,- aluminium cans,- cardboard containers,- plastic containers,- containers made of a combination of the above materials,- flexible plastic bags,- flexible bags in a combination of aluminium and plastic,- tetrahedrons in aluminium foil.ANNEX IIAdditional instructions for drawing up the accompanying documentsA. General rules1. The document must preferably be filled in by typewriter. If filled in by hand, it must be filled in in a legible and indelible manner.2. The document must not contain any erasures or overwritten words. The accompanying document may not be used if any errors are made in filling it in.3. Copies must either be authenticated photocopies or made using NCR or carbon paper. Any prescribed copy of an accompanying document shall be marked "copy" or shall bear an equivalent marking.4. Where a document completed in accordance with the model given in the Annex to Regulation (EEC) No 2719/92 (accompanying document or commercial document) or with the model given in the Annex to Regulation (EEC) No 3649/92 (simplified accompanying document or commercial document) is used to accompany a wine product not subject to the formalities for the movement of wine products laid down by Directive 92/12/EEC referred to in Article 3(2)(b), a diagonal line must be entered from corner to corner of boxes which do not apply.B. Special rules1. Indications referring to the description of the product:1.1. Category of the productIndicate the category into which the products fall using an expression conforming to Community rules which gives the most accurate description of the product, e.g.:- table wine,- quality wine psr,- grape must,- grape must for quality wine psr,- imported wine.1.2. Actual and total alcoholic strength, density.When the accompanying document is filled in:(a) the actual alcoholic strength of the wine, excluding new wines still in fermentation, or the total alcoholic strength of new wine still in fermentation and part-fermented grape must must be expressed in % vol. and tenths of % vol.;(b) the refractive index of grape must must be obtained by the measuring method recognised by the Community. It must be expressed by the potential alcoholic strength in % vol. This may be replaced by the density expressed in grams per cm3;(c) the density of fresh grape must with fermentation arrested by the addition of alcohol must be expressed in grams per cm3 and the actual alcoholic strength of that product must be expressed in % vol. and tenths of % vol.;(d) the sugar content of concentrate grape must, rectified concentrated grape must and concentrated grape juice must be expressed by the content in grams, per litre and per kilogram, of total sugars;(e) the actual alcoholic strength of grape marc and of wine lees may also be indicated (optional) and expressed in litres of pure alcohol per decitonne.This information must be expressed using the tables of equivalence recognised by the Community, contained in the rules on analysis methods.Without prejudice to the Community provisions laying down limits for certain wine products, the following tolerances shall be allowed:- as regards total or actual alcoholic strength, a tolerance of ± 0,2 % vol.,- as regards density, a tolerance of six units more or less to the fourth decimal place ( ± 0,0006),- as regards the sugar content, ± 3 %.2. Indications referring to the net quantity:The net quantity:- of grapes, concentrated grape must, rectified concentrated grape must, concentrated grape juice, grape marc and wine lees in tonnes or kilograms must be expressed by the symbols "t" or "kg",- of other products in hectolitres or litres must be expressed by the symbols "hl" or "l".A tolerance of 1,5 % of the total net quantity may be allowed when indicating the quantity of products carried in bulk.3. Other indications for the carriage of products in bulk:3.1. Wine-growing zoneGive the wine-growing zone in which the product transported originates in accordance with Annex III to Regulation (EC) No 1493/1999, using the following abbreviations: A, B, CI(a), CI(b), CII, CIII(a) and CIII(b).3.2. Operations performedIndicate also the operations which the products transported have undergone, using the following figures in brackets:0: the product has undergone none of the following operations;1: the product has been enriched;2: the product has been acidified;3: the product has been de-acidified;4: the product has been sweetened;5: the product has been fortified for distillation;6: a product originating in a geographical unit other than that indicated in the description has been added to the product;7: a product obtained from a vine variety other than that indicated in the description has been added to the product;8: a product harvested during a year other than that indicated in the description has been added to the product;9: other operations (specify).Examples:- for a wine originating in zone B which has been enriched, indicate B(1),- for a grape must originating in zone CIII(b) which has been acidified, indicate CIII(b)(2).Indications regarding the wine-growing zone and the operations performed must be given in addition to those regarding the description of the product and within the same field of vision.C. Information required to complete the accompanying document referred to in Article 3(3) of this Regulation (Annex III)>TABLE>ANNEX IIICommercial document to accompany of wine products>PIC FILE= "L_2001128EN.005102.EPS">ANNEX IVSPECIAL STAMP>PIC FILE= "L_2001128EN.005302.EPS">1. Device of Member State.2. Competent authority or body with territorial responsibility.3. Authentication.